Title: From Thomas Jefferson to John Garland Jefferson, 19 May 1793
From: Jefferson, Thomas
To: Jefferson, John Garland



Dear Sir
Philadelphia May 19. 1793.

I have for some days delayed answering your letter of Apr. 27. to see whether any prospect would open of my complying with your desires from this quarter: but I assure you it is out of my power. A very capital disappointment in a sum of money, my share of which was 1000£. due under judgment and execution, and to have been received at Richmond in February last as was expected, has been delayed by some further evasions as I learn. Depending on this I had ventured to go here beyond my ordinary resources, so as to place me under embarrasments here. I have no doubt but Mr. Shelton could furnish your wants cheaper than  Colo. Bell, and should have preferred your taking things of him, especially as you live with him, but that my means happen to be in the one place and not in the other. However reluctantly therefore, I am obliged still to refer you to Colo. Bell.—As far as I am a judge, the district of practice you mark out in your letter is well chosen: but my long absence from my own country makes me a very incompetent judge. On this subject however I shall be able to confer with you vivâ voce, before you will commence the execution of your plan. I am with great esteem Dear Sir Yours affectionately

Th: Jefferson

